—'Motion by appellant, pursuant to CPLR 1101, for leave to prosecute as a poor person her appeal from an order of the Family Court, Westchester County, entered December 10,1964, denying her motion to vacate a prior order approving a compromise agreement. Motion denied. It appears that the order sought to be reviewed is not appealable as of right (Family Ct. Act, § 1012; Matter of D'eubel V. Kahn, 19 A D 2d 617); and, in any event, on an appeal from an order of the Family Court neither a printed record nor a printed brief is required. Beldoek, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.